Name: The Schengen acquis - Decision of the Executive Committee of 5 May 1995 on common visa policy. Decision contained in the minutes of the meeting of the Executive Committee held in Brussels on 28 April 1995 (SCH/Com-ex (95) PV 1 rev.)
 Type: Decision
 Subject Matter: international affairs;  international law
 Date Published: 2000-09-22

 Avis juridique important|41995D0001The Schengen acquis - Decision of the Executive Committee of 5 May 1995 on common visa policy. Decision contained in the minutes of the meeting of the Executive Committee held in Brussels on 28 April 1995 (SCH/Com-ex (95) PV 1 rev.) Official Journal L 239 , 22/09/2000 P. 0175 - 0175DECISION OF THE EXECUTIVE COMMITTEEof 5 May 1995on common visa policyDecision contained in the minutes of the meeting of the Executive Committee held in Brussels on 28 April 1995(SCH/Com-ex (95) PV 1 rev.)8. Other businessVisa policy with regard to IndonesiaThe Executive Committee re-examined the item on visa policy with regard to Indonesia, which appeared on the agenda of the follow-up committee, and agreed on the following solution, which would apply temporarily and by way of exception.1. Visa applications lodged by Indonesians who have stated that they intend to enter or transit through the national territory of Portugal- shall be subject to prior consultation; Indonesians may only enter Portuguese territory if they have received official authorisation from the Portuguese State.2. Visa applications lodged by Indonesians who have stated that they have no intention of entering or transiting through the national territory of Portugal- do not require prior consultation. In such cases, to ensure Indonesian nationals cannot travel freely to Portugal, the other Schengen States shall issue such nationals a visa with limited territorial validity authorising the holder to enter the territory of one or several Contracting Parties with the exception of Portuguese territory.The Executive Committee would examine this question again at the end of the year.